Per Curiam:

This action steins from a motor vehicle collision occurring in Pittsburg, Kansas. The plaintiff recovered judgment against the defendant and the latter has appealed.
No useful purpose would be served by setting forth the various contentions raised on appeal. It is sufficient to say that one of the members of this court is disqualified to participate in the appeal because of his prior connection with the case, and the remaining six members are equally divided as to how the appeal should be decided.
Article 3, § 2(a) of the Kansas Constitution provides that the concurrence of four justices is necessary to a decision, and the rule is that when one justice is disqualified to participate in a decision, and the remaining six justices are equally divided in their conclusions, the decision of the trial court must stand. (Ward v. Davis, 177 Kan. 629, 281 P. 2d 1084; Scott v. Harber, 187 Kan. 542, 358 P. 2d 723; and Fink v. City of Topeka, 208 Kan. 805, 494 P. 2d 411).
The judgment is affirmed.
Owsley, J., not participating.